Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fangli Chen and Nicholas Prairie on 5/6/22.

The application has been amended as follows: 

	IN THE CLAIMS:

 Please AMEND Claim 41 AS FOLLOWS:
Claim 41.	(Currently Amended) A method of delivery of messenger RNA (mRNA) comprising
                administering to a subject in need of delivery a composition comprising a therapeutic first mRNA that encodes an enzyme, and a second RNA that interferes with an endogenous mRNA, each of which are 
wherein the administering of the composition results in the expression of the enzyme encoded by the mRNA that is detectable in serum at least 48 hours after administration, 
wherein the lipid nanoparticle comprises one or more PEG-modified lipids, and
wherein the administration of the composition also results in deactivation or knocking-down a malfunctioning endogenous protein.

Please CANCEL Claim 50:
Claim 50. 	(Canceled)

Please CANCEL Claim 68.
Claim 68. 	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The double patenting rejections are overcome for the various patents and applications due to the inclusion of the secondary knock-down/deactivation of an endogenous malfunctioning protein.  Further, a consideration of the art did not provide a motivation to do so, and thus, no new rejections under double patenting are made.  In addition, the combination of Claim 63 and depending claims requiring the second nucleic acid that helps the function of the first mRNA and protein, overcomes the art for double patenting as no motivation was noted.  Finally, the claims were found to be possessed and enabled.  Thus, Claims 41, 42, 45-47, 51-57, 60, 62-67, and 69-77 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633